Per Curiam:
. That the plaintiff was not entitled to costs against the Steel and Masonry Contracting Company was settled by this court in Moraff v. Kohn (157 App. Div. 648). As to the defendant Snare & Triest Company this defendant was sued for a cause of action which the plaintiff did not sustain upon the trial. It had to appear and answer the complaint and, having succeeded upon the trial, we think it is entitled to costs against the plaintiff. The fact that both defendants appeared by the same attorney is not at all controlling, as both defendants would be liable to the attorney for the reasonable value of his services in defending the action. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion for costs against the plaintiff in favor of the *916Snare & Triest Company and to strike out costs in favor of the plaintiff against the Steel and Masonry Contracting Company granted. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion for costs granted as stated in opinion. Order to be settled on notice.